FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52102 Acquired Sales Corp. (Exact name of registrant as specified in its charter) Nevada 87-40479286 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 31 N. Suffolk Lane, Lake Forest, Illinois 60045 (Address of principal executive offices) (847) 915-2446 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common units, as of the latest practicable date: 2,269,648 shares of common stock, par value $.001 per share, outstanding as of November 12, 2015. Transitional Small Business Disclosure Format (Check one):Yes [] No [x] 2 ACQUIRED SALES CORP. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (Unaudited): Condensed Balance Sheets, September 30, 2015 and December 31, 2014 (Unaudited) 5 Condensed Statements of Operations for the Three and Nine months Ended September 30, 2015 and 2014 (Unaudited) 6 Condensed Statements of Shareholders’ Equity (Deficit) for the Nine months Ended September 30, 2014 and 2015 (Unaudited) 7 Condensed Statements of Cash Flows for the Nine months Ended September 30, 2015 and 2014 (Unaudited) 8 Notes to the Condensed Financial Statements (Unaudited) 9-13 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18-19 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item6. Exhibits 19-22 Signatures 22 3 INDEX ITEM 1. STATEMENTS The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended September 30, 2015 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2014. 4 INDEX ACQUIRED SALES CORP. CONDENSED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses - Total Current Assets Note receivable - Interest receivable - Total Assets $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current Liabilities Trade accounts payable $ $ TotalLiabilities Shareholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; none outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized; 2,269,648 shares outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See the accompanying notes to the condensed financial statements for more information. 5 INDEX ACQUIRED SALES CORP. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, Selling, General and Administrative Expense $ ) $ ) $ ) $ ) Bad Debt Expense ) - ) - Interest Income Other Income - Loss from Continuing Operations ) Gain (Loss) on Disposal of Discontinued Operations - - Net Income (Loss) $ ) $ ) $ ) $ ) Basic and DilutedEarnings (Loss) per Share Continuing Operations $ ) $ ) $ ) $ ) Discontinued Operations - - Net Income ( Loss) $ ) $ ) $ ) $ ) See the accompanying notes to the condensed financial statements for more information. 6 INDEX ACQUIRED SALES CORP. CONDENSED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Shareholders' Shares Amount Capital Deficit Equity Balance, December 31, 2013 $ $ $ ) $ Net loss - - - ) ) Balance, September 30, 2014 $ $
